PKATT, District Judge.
This is an action for an account, and to impress a trust upon certain bonds or their proceeds. It is conceded that in 1898 the bonds, amounting to $50,000, belonged to Mrs. McPherson, and that they were then given by her to the defendant’s husband, now dead. The dispute turns upon whether they were given to him in trust or outright.
I am convinced that the bonds were given to Gregory absolutely, unequivocally, and lawfully. When given, they were in a deposit box under Gregory’s control. He accepted the gift and gave them to his wife, now his widow and defendant. The tragic tale which I have read in order to reach this conclusion is more interesting than fiction, and it would be an agreeable task to rehearse it, if the time at my disposal permitted. In the circumstances, I am content to say that my conclusion is the result of careful deliberation.
Eet the bill be dismissed, with costs.